John M. Jones, Jr.: Mr. Chief Justice, may it please the Court. Immediately prior to the luncheon recess, I had attempted and had started to compare the Sunday sales laws of the colonial period -- period of Maryland with those in existence -- there's an existence today. Quite unlike the colonial period when we had laws, commanding, the attendance of church laws, prohibiting liquor being sold on Sunday, laws prohibiting gambling that type of thing. The picture of Sunday in Anne Arundel County today is simply this. There is no commercial activity except those relating to recreation. You can keep an amusement park open, a beach -- bathing beach, bath house, picnic grove, dancing saloon, bar, tavern that sort of thing. Now, like it or not, those are amusements for great segment to the people -- of the people. It may be that this Court or a legislature could pick more wholesome amusements than dancing saloons and a sale of liquor and gambling. The fact is that they do exist in Anne Arundel County on Sunday. That is the Sunday in Anne Arundel County. Now, that's the state of the law and the state of Sunday as it existed on September 28, 1958. On that day, seven employees of a large discount house ran by a corporation known as Two Guys from Harrison were arrested, for the sale of the items which we discussed earlier today, namely, the three-ring, loose-leaf binder, the can of simonize, staples and staplers and a toy submarine. They were arrested because those items did not come within the exceptions set forth in the Anne Arundel County statute. Now --
Speaker: (Inaudible)
John M. Jones, Jr.: That is in 521, sir and in 509.509 merely says that Section 521 which deals with sales shall not apply in Anne Arundel County to the extent that it would prohibit sales at bathing beaches of items customarily sold at bathing beaches and novelties, things of that sort.
Speaker: (Inaudible)
John M. Jones, Jr.: Pardon me sir?
Speaker: (Inaudible)
John M. Jones, Jr.: 492 is involved only to the extent that it is a general Sunday law which is in effect in Anne Arundel County.
Speaker: (Inaudible)
John M. Jones, Jr.: No, sir. They were not charged with that. To answer Your -- Your Honor's question, you asked how the -- whether it was by indictment or information, it was by warrant before justice of the peace charged in the violation of 521. That is the -- the setting of this case. Now, my brother says that this constitutes a law which violates the First Amendment. We say that they have absolutely no standing to object to the free -- under the Free Exercise Clause of that Amendment. There's nothing in this record to show that any of the defendants, religious practices were interfered. In fact, the record doesn't even show if they have any religion or what it is. There's nothing in the record about that. We say that under those circumstances, they clearly have no standing to raise the objection that the free exercise of their religion has been, in any manner, hampered by the statute. Now, in answer to Justice Frankfurter's question, I didn't quite understand my brother's statement as to what his standing was. We had taken it to be simply this. That anybody, be he an atheist, be he a Catholic or Jew, any religion or no religion has the right to challenge a law if he says it establishes a religion. We do not challenge that. We think you're in --
Speaker: (Inaudible)
John M. Jones, Jr.: Yes, sir. We believe that any citizen has if there's a law actually establishing a religion.
Speaker: (Inaudible)
John M. Jones, Jr.: Yes, sir. If you have a law that's actually establishing a religion, we feel that --
Speaker: (Inaudible)
John M. Jones, Jr.: We feel under the Fourteenth Amendment if the legislature --
Speaker: (Inaudible)
John M. Jones, Jr.: Yes, sir. Well, I'm assuming you were prosecuted under that law Your Honor. See, the -- these defendants were, this is a criminal prosecution in this case. The other cases were our three-judge court to enjoin. I'm sorry, Your Honor. So, we feel that the question then comes down in this case under the First Amendment. Is this a law establishing a religion? Now, putting to one side for a moment the argument of economic coercion, just looking at the statute itself, we say this is hardly a law establishing a religion. We think if anything it encourages activities which are not ordinarily associated with the -- the Christian Sunday or any other religious observance. So, let's turn to this argument that's made about economic coercion. Let's examine it for a moment. It's been stated several times. In essence, it's simply this, that because there is a Sunday law which prohibits retail activities, a Sabbatarian who by his religious beliefs is prevented from operating on Saturday and Friday afternoon is in a position where he sells four and a half days a week whereas the non-Sabbatarian sells six. Well, that in essence, as I understand it is the contention that's made. And they say that this amounts to the establishment of a religion in this case. And our position is -- is a simple one here. And it's simply this. That in the society in which we live, there must be an accomodation between religion and the civil regulations, that always happens when you have a civil society. It's not common to this case. An example was given in the first case of a Catholic -- a Catholic individual who has children that he sends to a Catholic school. Now, note he sends them to a Catholic school by his voluntary choice, prompted of course, by the articles of his faith, but he does send them to a Catholic school. That being the case, he also is supporting the public school by taxes which he doesn't use. It is a public system, a law establishing a religion either is an economic burthen place on this Catholic that's not shared by other members in society. Is that a law established in a religion? Could a Catholic come in to this Court and say, "I must be exempt from paying taxes under the general school system?" And then let us take the case of a man whose religion prohibits the use of medicine. Could he come in here and say that I cannot be taxed for public health services, that because that puts me under a burthen by doing something, by paying something for which I cannot use because of my religion, I must be exempt from them? Is that the type of thing the First Amendment was intended to prevent? Now, we respectfully submit that it was not. And what about another type of coercion? What about the selective service cases this Court decided? Take a situation in which a religion because of the tenets of that faith or render somebody immune from the draft because of many exemption in the draft statute. Naturally, that's coercion if you wish to call it that. People who had no religion sometimes we came very religious at the draft board, for those that had a religion that did not prohibit war would naturally be coerced if it is coercion and the change in a religion if they feared serving their country and possibly dying in war. It's another type of coercion that we have. And what about aid to religion? This Court has said that aid to religion is just as bad as an interference with religion. How have those cases fear -- fair? Well of course, we have the fact that payments to a Catholic hospital are not illegal. There's nothing that violates the First Amendment in that if it's for general purpose. We found that the distribution of schoolbooks to all students including those attending to Catholic school is not necessarily bad. Now that case actually did involve the First Amendment religious freedom. It's a due process case but we held it wasn't bad because the purpose was to educate children not to help the religious school. And what about the reimbursements to the parent sending children to Catholic schools in the Everson case? How do we square that? Well, it seems to us that it comes down to just this. That when you have a direct aid to religion or direct interference, well that's unconstitutional. But if you have a statute that has a secular purpose, substantial secular purpose, the mere fact that there might be an incidental burthen, an incidental benefit to a particular religion does not make it bad. And I point that out specifically with the Zorach case. There was a reference here made that our cases go beyond that on a contrary. We say our case is clearly to the right of the Zorach case if you wish. There, there was no secular purpose. In the Zorach case, this soul purpose about law was to accommodate the school system to religious activities. Now, I think that was true and there was no dispute between the majority and the minority of this Court on that point. There was no secular purpose involved in accommodating the school system. This Court thought that that was a legitimate object and upheld that statute. Now, we say taking the Zorach case, there, of course, was some incidental coercion I think and the mere fact that school children like to conform as this Court pointed out in Brown versus Board of Education. Children in school feel when they have treated differently from others. That this Court sustained the Zorach case even though those who did not go to school -- did not go to religious classes, were forced to remain in school during the so-called release time period. Now, we say that if you compare that case with the McCollum case which was stricken down, the difference we think is this. That this Court stated in the Zorach case in McCollum, there was an actual use of state supported school property, the school buildings for these religious activities. Now, we say that wasn't just the case of real estate being used but it was a direct, a direct participation by the school system in these religious practices. That we think is the difference between the Zorach case and the McCollum case, direct participation by the State. Now, direct participation, direct burthens are unconstitutional but we respectfully submit that when there is a valid secular purpose, the mere fact that you have an incidental burthen or an incidental benefit is part of the price we pay for having a lay state and not a state which is governed by religion but of a civil regulation. I might add that in the -- by the same token the various other incidental encouragements which we have by laws making Christmas a legal holiday by this Court itself not sitting on Sundays as to other courts by the very oath that the attorneys of this bar take, by the very try that's given by the Court trier.God save this Honorable Court. Those are things that are tolerated if you wish because they do not directly forward a religion or directly impede one. They're incidental to our culture. Now, finally I would like to emphasize the fact that this is an attack on a Maryland statute itself. Keep in mind, none of these individuals have come in here and shown any economic damage, none of them have said that it interferes with their religion. It is a flat attack on a statute -- on its face. Now, if this Court should decide, which I respectfully submit it should not, that Sabbatarians must necessarily be exempted from the Sunday laws or that Sunday laws are invalid as applied to Sabbatarians. The convictions in this case must still stand Your Honors. This is not a case where there is a Sabbatarian objecting. He's objecting to the face of the statute. And I think the answer is if they're invalid as to Sabbatarians, it does not affect the outcome of this case. Now, we move to the other contentions which my brother made, if I may. He says that these laws are arbitrary or arbitrary classifications. In making that argument, he assumes the point an issue. On a one hand, he -- it's consistent but he still assumes the point an issue. He says, "This is a religious day. It's perfectly ridiculous to sell beer and whiskey and not sell orange juice. It's perfectly ridiculous to permit gambling and not to sale a blue slip binders." Well, the answer is that this is a not a religious statute. It's a civil regulation which encourages, if you will, recreation. The recreation, as I have mentioned, involved in drinking, involved in frequent in tavern is there for people who enjoy it, and it is a religious type of -- I mean a -- it is a -- an -- a recreational type of thing. I don't think the same as true about selling cans of orange juice or loose-leaf binders. If we examine the various items which can be sold, they clearly fall into those two categories. Those which go to necessities such as bread and milk, that type of thing, those that go to recreation such as dancing saloons, bath houses, beaches, taverns and things of that nature, and slot machines. Thank Your Honor, and pinball machines. I think that is the difference between the classification test that we have here and the one that my brother would have to apply which has no application because it is not a religious a statute. Now, insofar as there's been an attempt to say that there is some law in Maryland that says somebody at the beach can sell and somebody a block away cannot sell, at least the Attorney General's office knows of no such law. This law has been enforced in Maryland in this manner in Anne Arundel County. That if the item is one which is customarily sold at a beach house, a bathing beach or what have you then it is permitted. These people were not arrested because of the fact that they sold something that could be sold at the beach other than at the beach. That's the argument that they made. In fact, they didn't quite make that argument. They said that the toy submarine is one which could be sold at the beach and therefore, we should be allowed to sell it here. The State didn't argue to the contrary. The State argued that it was not an item which was so clearly one that was sold at the beach that the Court should say as a matter of law. It was a question of fact. The Court decided against it. The Court of Appeals of Maryland upheld that and specifically said in their opinion that they did not have to decide as other question which was raised, as to whether or not the sales could be made elsewhere than at the beach itself. And I call Your Honor's attention to the Section of the -- of the brief where that passage is found. It's at page 41 of the appellant's jurisdictional statement which is a statement from the Court in which they specifically point out that they do not have to decide that point since it's not involved in this case. That is the only judicial determination or interpretation of Section 509 in answer to Justice Stewart's question. Now, what is the other reason or reasons why this statute it says -- it said to be unconstitutional? Well, they say the statute is vague. They said that there, our people Two Guys from Harrison who sell, as my brother said everything under the sun, would not know what he -- what they could sell and what they couldn't sell because we have an item of things customarily sold at bathing beaches. But, we respectfully submit that that is a valid classification, it's not vague. The person of ordinary intelligence can tell what's customarily sold there and as this Court has said the mere fact that you cannot define it with mathematical precision doesn't render it bad and as this Court has also said in the Boyce Motor Lines case, "It's not unfair," and this is "to require that one who deliberately goes peerlessly close to an area of proscribe conduct shall take the risk that he may cross the line." Well, it seems to us that when a discount house sells all these items that they -- it behooves them to come in and say that they were misled by the language of the statute which relates specifically to items sold at bathing beaches an incidental thereto. The last point which was raised by my brother is a fact that these exceptions are not uniform throughout the State. Well, our answer to that is two fold. Number one, he didn't raise it below. There's no contention in the Court of Appeals on that ground. But secondly, and of equal importance, is the fact that this Court has already decided the case, a Maryland case, a case from Anne Arundel County, a case that had exceptions peculiar to Anne Arundel County and has upheld it and that dissolves for Salsburg case in 346 U.S. In that case, we have what it -- is known in Maryland as a Bowers Act which prohibits in misdemeanor prosecutions, evidence illegally obtained, obtained in violation of the search and seizure laws. There is an exception from that statute of Anne Arundel County in gambling prosecutions. In gambling prosecutions in Anne Arundel County such evidence is admissible. Now, it came to this Court on the grounds that that was illegal because it was not statewide in application. It violated also its principles as were alleged including the Equal Protection Clause. This Court said that the obligation was not on a state to prove the reason for that exemption but it was the obligation on the other side to prove the lack of such reason. Now here, we come up with a record that is totally barren. They didn't even raise the point below. We respectfully submit that as this Court said, the mere fact that use county lines as a distinction does not necessarily make it bad, the burthen is on the party attacking it. He has not only not carried that burthen in this case, he didn't even attempt to below. There's nothing in the record on it. So, we feel that there can hardly be any contention made on that point. In summary, we submit that this is purely a case of a civil -- of a civil regulation which has been enforced in Maryland for many years. We have no exception for the Jewish faith. We have no exceptions at all, except for taking the rights. We respectfully submit that that law does not violate any of the fundamental freedoms which were incorporated by the Fourteenth Amendment, that it does not violate the First Amendment or any decision in this Court. Thank you.